Case 1:18-cv-00211-RDA-JFA Document 99 Filed 04/09/19 Page 1 of 3 PageID# 917



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

SIMRET SEMERE TEKLE                        )
                                           )
      Plaintiff,                           )
                                           )
      v.                                   )               Case No.:     1:18-cv-00211
                                           )
NOUF BINT NAYEF ABDUL-AZIZ AL SAUD         )
and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
      Defendants.                          )
___________________________________________)

    DEFENDANTS’ OBJECTIONS AND MOTION TO SET ASIDE A PORTION OF
       THE MAGISTRATE JUDGE’S MARCH 29, 2019 DISCOVERY ORDER

       Defendants Mohammad bin Abdullah al Saud and Nouf bint Nayef Abdul-Aziz al Saud,

by and through undersigned counsel, move, pursuant to Federal Rule of Civil Procedure 72(a), for

an order setting aside that portion of Judge Anderson’s March 29, 2019, discovery order

compelling Defendants’ to waive confidentiality protections afforded them under federal law and

to join Plaintiff’s Freedom of Information Act request to the United States Department of State.

The grounds supporting Defendants’ objections and motion are set forth in the accompanying

memorandum.



Dated: April 9, 2019                        Respectfully submitted,

                                            /s/ John L. Brownlee
                                            John L. Brownlee (VSB# 37358)
                                            Stuart G. Nash (pro hac vice)
                                            David L. Haller (pro hac vice)
                                            HOLLAND & KNIGHT LLP
                                            1650 Tysons Boulevard, Suite 1700
                                            Tysons, VA 22102
                                            Telephone: 703.720.8600
                                            Facsimile: 703.720.8610
Case 1:18-cv-00211-RDA-JFA Document 99 Filed 04/09/19 Page 2 of 3 PageID# 918



                                   Email: John.Brownlee@hklaw.com
                                   Email: Stuart.Nash@hklaw.com
                                   Email: David.Haller@hklaw.com

                                   Counsel for Defendants Mohammad bin Abdullah al
                                   Saud and Nouf bint Nayef Abdul-Aziz al Saud




                                      2
Case 1:18-cv-00211-RDA-JFA Document 99 Filed 04/09/19 Page 3 of 3 PageID# 919



                                CERTIFICATE OF SERVICE

        I certify that on this 9th day of April, 2019, a true copy of the foregoing was served via

electronic case filing to:

Nicholas Cooper Marritz                             Richard F. Levy
Legal Aid Justice Center                            Jenner & Block LLP
6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
Falls Church, VA 22041                              Washington, DC 20001
nicholas@justice4all.org                            rlevy@jenner.com

Jonathan A. Langlinais                              Agnieszka M. Fryszman
Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
Washington, DC 20001                                Washington, DC 20005
jalanglinais@jenner.com                             afryszman@cohenmilstein.com

Le’ake Fesseha                                      Martina Elizabeth Vandenberg
Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
Arlington, VA 22204                                 Washington, DC 20005
leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

Sarah Linnell Bessell                               Andrew B. Cherry
The Human Trafficking Legal Center                  Jenner & Block LLP
1030 15th Street NW, Suite 1048                     1099 New York Avenue NW, Suite 900
Washington, DC 20005                                Washington, DC 20001
sbessell@htlegalcenter.org                          acherry@jenner.com

Counsel for Plaintiff Simret Semere Tekle

                                                    /s/ John L. Brownlee
                                                    John L. Brownlee




                                                3
